Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	This action is in response to the provisional election filed on April 26, 2021.  
(Group I) Claims 1-10 were provisionally elected rendering (Groups II-III) claims 11-20 to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of a pultrusion formed web structure (Group II) and a method of manufacturing a sandwich panel (Group III) are acknowledged.  The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be 
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement

3.	The references disclosed within the information disclosure statement (IDS) submitted on February 26, 2021, May 5, 2021, and November 13, 2019, have been considered and initialed by the Examiner.

Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikun et al (CN109317677A).
	Shikun discloses [claim 1, fig 1-4, abstract, par 0001-0003] a method of additively manufacturing a spacecraft panel with a method comprising: printing a first skin and a second skin spaced from the first skin [claim 1, abstract, fig 1-4]; and printing


Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shikun et al (CN109317677A).
	Shikun is taken as above.  Shikun does not explicitly disclose attaching the surfaces by co-curing; however, this limitation introduces a process limitation to the product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966, as in claim 4.
	Concerning claim 5, Shikun does not explicitly disclose the structure contouring; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to contour the structure of the material, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim Objection

8.	Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited panel further including a pressurized bladder in a trapezoidal compartment configured to support the web structures during a curing process.
The closest prior art does not teach or suggest the recited panel further including where each web structure between 10 degrees and 30 degrees off-normal to each facesheet.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781